ACCEPTED
                                                                                                                     14-14-00846-cv
                                                                                                 FOURTEENTH COURT OF APPEALS
                                                                                                                 HOUSTON, TEXAS
                                                                                                              5/14/2015 11:31:24 AM



An. d r
                                                                                                              CHRISTOPHER PRINE
                                                                                                ROBERT A. PLESSALA           CLERK




            M
                                                                                         DIRECT DIAL   713.850.4217
                                                                                         rplessala@andrewsmyers.com


                                                                                               FILED IN
           HOUSTON AUSTIN1                                                              14th COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                         May   14,   2015               5/14/2015 11:31:24 AM
                                                                                        CHRISTOPHER A. PRINE
                                                                                                 Clerk
        Via E—Filing
        Christopher A. Prine, Clerk
        14”‘ Court of Appeals
        301 Fannin St., 21"‘ Floor
        Houston, TX 77002

                   RE:       Court of Appeals No. 14-14-00846—CV
                             Hector A. Espinoza and Elizabeth Sanchez, Appellants,             v.   Osiel Lopez,
                             Appellee


        Dear Mr. Prine:

              Per your request, please be advised that Robert A. Plessala will present oral
        argument on behalf of the Appellee, Osiel Lopez, in the above-referenced appeal
        scheduled for Thursday, May 21, 2015, at 1:30 pm.


                                                             Very truly yours,

                                                             /s/   Robert A. Plessala


                                                             Robert A. Plessala
        RAP/bhl




Andrews Myers - Attorneys        at   Law
3900 Essex Lane, Suite 800 - Houston, Texas 77027-5198
T   713.850.4200   F   713.850.4211   -
                                          andrewsmyers.com
                                  CERTIFICATE OF SERVICE
        I   certify that a true   and   correct copy of the foregoing instrument   was   served,

via e-mail on the following:


                 VIA EMAIL - RTOMLlNSON@LONESTARLEGAL.0RG
                Richard Tomlinson
                Lone Star Legal Aid
                1415 Fannin Street, Suite 300
                Houston, TX 77002
                Attorneys for Appellants,
                Hector Espinoza and Elizabeth Sanchez.


on   this the 1491   day of May, 2015.


                                                 /s/   Robert A. Plessala
                                                        Robert A. Plessala




                                                                                   4843-3450-2436
                                                                                           3324.0